
	
		II
		111th CONGRESS
		1st Session
		S. 2919
		IN THE SENATE OF THE UNITED STATES
		
			December 21
			 (legislative day, December 20), 2009
			Mr. Udall of Colorado
			 (for himself, Mr. Schumer,
			 Mr. Lieberman, Ms. Snowe, Mrs.
			 Boxer, Ms. Collins, and
			 Mrs. Gillibrand) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Federal Credit Union Act to advance the
		  ability of credit unions to promote small business growth and economic
		  development opportunities, and for other purposes.
	
	
		1.Short titleThe Act may be cited as the
			 Small Business Lending Enhancement Act
			 of 2009.
		2.Limits on member
			 business loansSection 107A(a)
			 of the Federal Credit Union Act (12 U.S.C. 1757a(a)) is amended by striking
			 than the lesser of— and all that follows and inserting
			 than 25 percent of the total assets of the credit union..
		3.Definition of
			 member business loanSection
			 107A(c)(1)(B)(iii) of the Federal Credit Union Act (12 U.S.C.
			 1757a(c)(1)(B)(iii)) is amended by striking $50,000 and
			 inserting an amount, not to exceed $250,000, that the Board shall
			 prescribe by regulation.
		4.Reports to
			 Congress on member business lendingThe National Credit Union Administration
			 Board shall submit semiannual reports to Congress on the status of member
			 business lending by insured credit unions during the reporting period,
			 including—
			(1)trends in such
			 lending;
			(2)types and amounts
			 of member business loans;
			(3)recommendations
			 for legislative action, if any, with respect to such lending; and
			(4)any other
			 information that the Board considers relevant with respect to such
			 lending.
			
